TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00089-CR




                                    Ex parte Michael Walker




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
        NO. 3010241, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




               Michael Walker appeals from the district court’s order refusing to reduce bail pending

trial on a felony assault indictment. The Court has been advised that on April 25, 2001, Walker

pleaded guilty to the lesser included offense of misdemeanor assault and was sentenced to

incarceration for one year. This renders the question of pretrial bail moot.

               The appeal is dismissed.




                                              Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Puryear

Dismissed as Moot

Filed: May 31, 2001

Do Not Publish